        Case 1:20-cv-01247-JB-KRS Document 11 Filed 02/27/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

DERBIS BARRIOS LOVELLA; ABEL
CAMARO PEREZ; ROLANDO CASTILLO
ROBAINA; ANDRES CRESPO SAUMELL;
MIGUEL FIGUEREDO NUÑEZ; YANDY
GARCIA; ORISBEL GOMEZ GALLARDO;
DAVIEL GONZALEZ RODRIGUEZ;
MIGUEL GUERRA GARCIA; LIORGE
HERNANDEZ; HECHAVARRIA; ROLANDO
LEIVA BETANCOURT; MANUEL MOREIRA
MATOS; RODNEY MOYA HERNANDEZ;
YARIEL PACHECO DIAZ; ADELNIS PEREZ
AROCA; YOEL PEREZ PERDOMO; ALEXY
PUPO MORENO; ROLANDO ROSA DIAZ and
RISHIKESAN UTHAYASURIYAN,

Petitioners,

vs.                                                                     No. CIV 20-1247 JB/KRS

CHAD MILLER, in his capacity as Warden;
TORRANCE COUNTY DETENTION
FACILITY; COREY PRICE, Field Office
Director for U.S. CUSTOMS AND
IMMIGRATION ENFORCEMENT and CHAD
WOLF, Acting Secretary of the U.S.
DEPARTMENT OF HOMELAND SECURITY,

       Respondents.

                                     FINAL JUDGMENT

       THIS MATTER comes before the Court on the Stipulation of Dismissal of Habeas

Petition for Mootness, filed February 8, 2021 (Doc. 9)(“Stipulated Motion”). In the Stipulated

Motion, “by mutual agreement, the parties have stipulated to the dismissal of the Habeas Petition.”

Stipulated Motion ¶ 3, at 1-2. With no more claims or parties before the Court, the Court enters

final judgment pursuant to rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure.

       IT IS ORDERED that: (i) all claims are dismissed without prejudice; (ii) this case is
       Case 1:20-cv-01247-JB-KRS Document 11 Filed 02/27/21 Page 2 of 2




dismissed without prejudice; and (iii) Final Judgment is entered.



                                                          ________________________________
                                                          UNITED STATES DISTRICT JUDGE

Counsel:

Allegra S. Love
Santa Fe Dreamers Project
Santa Fe, New Mexico

       Attorney for the Petitioners

Fred. J. Federici
  Acting United States Attorney
Christine Hyojin Lyman
  Assistant United States Attorney
United States Attorney’s Office
Albuquerque, New Mexico

       Attorneys for the Respondents




                                               -2-
